Citation Nr: 1343235	
Decision Date: 12/30/13    Archive Date: 01/07/14

DOCKET NO.  11-19 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs National Cemetery Administration
Memorial Programs Service Processing Site,
Nashville, Tennessee


THE ISSUE

Entitlement to a Government-furnished headstone or grave marker.  


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

This matter is before the Board of Veterans' Appeals (Board) on appeal of a decision in July 2010 of the Department of Veterans Affairs (VA) National Cemetery Administration, Memorial Programs Service Processing Site, in Nashville, Tennessee, that denied appellant's claim for a Government-furnished headstone or grave marker.  


FINDING OF FACT

The disposition of the remains of the appellant's ancestor is unknown.  


CONCLUSION OF LAW

The criteria for entitlement to a Government-furnished headstone or grave marker have not been met.  38 U.S.C.A. § 2306 (West 2002); 38 C.F.R. § 38.631 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Board has considered whether the Veterans Claims Assistance Act (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002), is applicable to this claim.  Because the claim at issue is limited to statutory interpretation, the notice provisions do not apply.  Dela Cruz v. Principi, 15 Vet. App. 143 (2001); VAOPGCPREC 5-2004 (June 2004), 69 Fed. Reg. 59989 (2004).  Accordingly, there is no prejudice toward the appellant in proceeding with the adjudication of his claim and no further need to discuss VCAA duties.  

Analysis

Any person classified as a "veteran" is eligible for burial in a national cemetery.  38 U.S.C.A. § 2402 (West 2002); 38 C.F.R. § 38.620(a) (2013).  A veteran is "a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable."  38 U.S.C.A. § 101(2) (West 2002); 38 C.F.R. § 3.1(d) (2013).  Soldiers (and sailors) who served in the Union and Confederate Armies of the Civil War will be classified as a veteran who may be buried in a national cemetery.  See 38 U.S.C.A. § 2306(a)(3) (West 2002).  

VA is authorized to furnish a headstone or marker allowance for unmarked graves under 38 U.S.C.A. § 2306 and 38 C.F.R. §§ 38.630-38.633.  Pursuant to 38 U.S.C.A. § 2306(a), the Secretary shall furnish, when requested, appropriate Government headstones or markers at the expense of the United States for the unmarked graves of the following: (1) any individual buried in a national cemetery or in a post cemetery; (2) any individual eligible for burial in a national cemetery (but not buried there) except for those persons or classes of persons enumerated in section 2402(4), (5), and (6) of this title; (3) Soldiers of the Union and Confederate Armies of the Civil War; (4) any individual described in section 2402(5) of this title who is buried in a veteran's cemetery owned by a State; and (5) any individual who at the time of death was entitled to retired pay under chapter 1223 of title 10 [10 U.S.C. §§ 12731 et seq.] or would have been entitled to retired pay under that chapter but for the fact that the person was under 60 years of age.  

Pursuant to 38 U.S.C.A. § 2306(b)(1), the Secretary shall furnish, when requested, an appropriate Government headstone or marker for the purposes of commemorating an eligible individual whose remains are unavailable.  Such a headstone or marker shall be furnished for placement in a national cemetery area reserved for that purpose under section 2403 [38 U.S.C. § 2403], a veterans' cemetery owned by a State, or in the case of a veteran, in a State, local, or private cemetery.  For the purposes of paragraph (1), an eligible individual is one of the following: (A) A veteran; (B) the spouse or surviving spouse of a veteran; (C) an eligible dependent child of the veteran.  Additionally, for the purposes of paragraph (1), the remains of an individual shall be considered to be unavailable if the individual remains:  (A) have not been recovered or identified; (B) were buried at sea, whether by the individual's own choice or otherwise; (C) were donated to science; (D) were cremated and the ashes scattered without internment of any portion of that ashes.  

Under 38 U.S.C.A. § 2306(d), the Secretary shall furnish, when requested, an appropriate Government headstone or marker at the expense of the United States for the grave of an individual described in paragraph (2) or (5) of subsection (a) who is buried in a private cemetery, notwithstanding that the grave is marked by a headstone or marker furnished at private expense.  Such a headstone or marker may be furnished only if the individual making the request for the Government headstone or marker certifies to the Secretary that the headstone or marker will be placed on the grave for which the headstone or marker is requested, or, if placement on the grave is impossible or impracticable, as close as possible to the grave within the grounds of the cemetery in which the grave is located.  

Pursuant to the corresponding regulatory provisions under 38 C.F.R. § 38.631(a) and (b), VA will furnish an appropriate Government headstone or marker for the grave of a decedent who (1) died on or after November 1, 1990; (2) is buried in a private cemetery; and (3) was eligible for burial in a national cemetery but is not an individual described in 38 U.S.C. § 2402(4), (5), or (6), but only if the individual requesting the headstone or marker certifies on VA Form 40-1330 that it will be placed on the grave for which it is requested or, if placement on the grave is impossible or impracticable, as close to the grave as possible within the grounds of the private cemetery where the grave is located.  38 C.F.R. § 38.631(a), (b) (2013).  

A report dated in November 1991 from the Tipton County Library indicated that the appellant's ancestor served with the 1st Battalion of Montgomery County, Pennsylvania during the years 1785 and 1786.  

An undated statement from the National Society of the Daughters of the American Revolution noted that the appellant's ancestor served with the 1st Battalion of Montgomery County, Pennsylvania during the years 1785 and 1786.  There was also a notation that he served with the Montgomery County Militia.  

In June 2010, the appellant field an Application for Standard Government Headstone or Marker.  The appellant indicated that she was her ancestor's fifth great granddaughter.  She reported that her ancestor was born in 1761, that he died in 1845, and that he served as a private in the Revolutionary War from 1783 to 1786.  The appellant stated that a grave was located at the Kempton Cemetery in Kempton, Tennessee.  The appellant also indicated, however, that the site of the Veteran's burial was unknown.  The appellant specifically reported that her ancestor died in Fayette County, Ohio, but that the site of his burial was unknown and that no headstone was known to exist.  She stated that her ancestor's daughter was buried in the Kempton Cemetery in Kempton, Tennessee, and that his son was buried in the Backer Cemetery in Clinton County, Indiana.  

An undated report, apparently from the National Society of Daughters of the American Revolution, indicated that the previously attributed service to the appellant's ancestor (with his last name listed with a slightly different spelling) was performed after the (Revolutionary) War.  

In an August 2012 statement the appellant reported that her ancestor was in the 7th Company, 6th Batallion, Montgomery County, Pennsylvania Militia in 1775.  She also reported that he was a private in the 1st Batallion, Montgomery County, Pennsylvania, Militia in 1976.  

There is no evidence of record as to the location of the grave of appellant's ancestor, or, for that matter, as to whether her ancestor was buried in a mass grave.  The disposition of the remains of appellant's ancestor is unknown.  The appellant requests that a headstone be placed at the location of the grave of her ancestor's sister in a private cemetery.  The fact that the location of  the ancestor's grave is unknown is not a sufficient basis for a determination of unavailability.  The appellant has not indicated that her ancestor was unavailable as a result of burning, drowning, or burial in a mass grave, etc., the generally accepted bases for such a finding.   See 38 U.S.C.A. § 2306 (West 2002) and 38 C.F.R. §§ 38.630-38.633 (2013).  

This is a case where the law is dispositive.  Given the foregoing, the claim seeking eligibility for a Government-furnished headstone or marker must be denied based on the lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  


ORDER

Entitlement to a Government-furnished headstone or grave marker is denied.  



____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


